Citation Nr: 9925632	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for chronic 
subluxation of the left shoulder, post-operative, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The appellant had active military duty from April 1968 to 
February 1970.  This matter originates from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In May 1997, the Board 
of Veterans' Appeals (Board) denied the appellant's claim and 
he appealed the Board's decision to the U.S. Court of Appeals 
for Veterans Claims (known as the U.S. Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter referred to as 
the "court").  The court granted a joint motion for remand 
and for stay of proceedings in April 1998.  In August 1998, 
the Board remanded the appellant's claim for further 
evidentiary development in accordance with the court's Order.  


FINDINGS OF FACT

1. All relevant evidence needed for an equitable disposition 
of the appellant's claim has been obtained by the RO.

2. The appellant's service-connected left shoulder disability 
is manifested by subjective complaints of chronic pain, 
stiffness and tenderness over the anterior and lateral 
aspect of the acromion, with severe loss of external 
rotation and limited range of motion of other movements.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but no more, 
for chronic subluxation of the left shoulder, post-operative, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.71a, 
Diagnostic Code 5299-5203, 5201 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant and his 
attorney expressed a concern regarding the adequacy of the 
February 1999 VA orthopedic examination of the appellant's 
left shoulder.  However, the Board finds that examination 
provides sufficient information regarding the appellant's 
medical history, clinical findings and diagnoses from which 
the Board can reach a fair determination

The appellant's claim for an increased evaluation for chronic 
subluxation of the left shoulder is plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When an appellant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the appellant's claim, and that no further 
assistance to the appellant with respect to this claim is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the appellant's service medical records and all 
other evidence of record pertaining to the history of his 
service-connected chronic subluxation of the left shoulder, 
and has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
inadequate for rating purposes.  In addition, it is the 
judgment of the Board that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  




Factual Background

The record reflects that the appellant established service 
connection for chronic subluxation of the left shoulder in a 
March 1970 rating decision that assigned a 10 percent 
disability evaluation under 38 C.F.R. § 4.71a, Diagnostic 
Code 5202.  In an August 1970 rating action, a 10 percent 
disability evaluation was assigned under Diagnostic Code 
5299-5203, impairment of the clavicle or scapula.  In July 
1973, the RO awarded a 20 percent disability evaluation, the 
maximum rating under Diagnostic Code 5203.  That evaluation 
remained in effect and is from what the appellant appeals. 

VA medical records and examination reports, dated from 1993 
to 1999, are associated with the claims file and reflect the 
appellant's treatment for various disorders including smoking 
cessation, right shoulder arthritis, stroke residuals and 
hyperlipidemia.  An April 1994 VA radiology report of his 
left shoulder shows an impression of mild degenerative 
changes.

A May 1994 VA magnetic resonance image (MRI) report described 
mass tissue of high signal intensity near the anterior lip of 
the labrum thought to be inflammatory in nature and/or 
related to previous injury, irregular contour of the hyaline 
cartilage of the glenohumeral joint, a focal area of high 
signal intensity within the supraspinatus tendon with the 
differential between tendonitis versus partial thickness tear 
and joint fluid.

The RO received the appellant's claim for an increased rating 
for his left shoulder disability in March 1995.  VA medical 
records, dated in March 1995, show the appellant is right-
handed.

In January 1996, the appellant underwent VA orthopedic 
examination and complained of pain and instability in his 
left shoulder and left upper back.  He said his shoulder 
reduced itself, hurt and dislocated when he picked up items 
without regard to weight.  He had some limitation of range of 
motion.  Objectively, the veteran appeared to be in no acute 
distress.  Range of motion of the left shoulder was 
extension, 0 to 90 degrees and external rotation to 20 
degrees.  There was no gross subluxation elicited during the 
examination but range of motion revealed mild to moderate 
crepitus and some instability.  There was no evidence of 
swelling or bony deformity.  X-ray revealed degenerative 
osteoarthritis changes involving the left shoulder that 
showed no progression.  The diagnosis was left shoulder 
instability with probable inferior subluxation. 

Pursuant to the Board's August 1998 remand, the appellant 
underwent VA orthopedic examination in February 1999.  The 
examination report reflects his history of two left shoulder 
operations and continued difficulty with chronic left 
shoulder discomfort and stiffness.  He had pain with overhead 
activities.  The report notes the appellant's previous 
complaints of left upper extremity numbness and occasional 
left arm sensation that was treated with a left ulnar nerve 
transportation.  The appellant currently had residual ulnar 
nerve complaints with some numbness and tingling in the 
little and ring finger and persistent ulnar weakness in the 
left hand.  He did not take pain medication.

On examination, a nontender, curvilinear deltopectoral 
incision over the anterior aspect of the shoulder was noted.  
There was no hypertrophic scar.  The left shoulder was quite 
tender over the anterior and lateral aspect of the acromion 
and minimally tender over the shoulder joint line.  There was 
no biceps tenderness and no AC (acromioclavicular) joint 
tenderness.  Active range of motion of the left shoulder was 
80 degrees of active forward elevation and 80 degrees of 
active abduction.  The appellant tolerated passive forward 
elevation and abduction to 150 degrees, but had a very 
painful arc past 80 degrees.  External rotation was quite 
stiff and came to a firm block and end point at only 10 
degrees of external rotation.  Internal rotation was 
tolerated to 90 degrees.  The appellant's left upper 
extremity also exhibited an ulnar nerve transportation 
incision.  He had a positive papal greeting sign with flexion 
of the ring and little fingers of the left hand, indicting 
chronic ulnar palsy.  His little and ring fingers had 
decreased sensation.  X-rays showed good preservation of the 
glenohumeral joint.  There was mild AC joint arthrosis and 
mild subacromial spur.

The VA examiner stated that the appellant had persistent loss 
of range of motion of the left shoulder in external rotation 
as a direct consequence of his two prior operations, a 
Bristow operation in 1970 and a "Putti-Platt" procedure in 
1973, both for shoulder dislocations.  Persistent left upper 
extremity ulnar neuropathy was found, although the doctor 
said it was unclear if that was related to the appellant's 
shoulder history.  The appellant did not currently have 
shoulder instability or subluxation and, in fact, gave a poor 
history for true shoulder instability.  Further, the VA 
doctor noted that the appellant's current pain symptoms were 
largely due to untreated left shoulder impingement syndrome 
(rotator cuff tendinitis or rotator cuff tear) and that none 
of the prior treatment was directed at this particular 
diagnosis.  In summary, the VA examiner stated that the 
appellant had a less than satisfactory result from two 
operations for anterior left shoulder instability, with a 
questionable history as to whether he was even a candidate 
for such operations.  One major complication of the 
appellant's surgery, was his severe loss of external 
rotation, a direct consequence of the surgery.  The 
appellant's ongoing left shoulder symptoms are due to an 
untreated diagnosis, namely his chronic subacromial 
impingement and resultant rotator cuff tendinitis or rotator 
cuff tear.

In written statements in support of his appeal for an 
increased evaluation, the appellant reported that his 
service-connected left shoulder disability has worsened.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the appellant's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  If an 
appellant has an unlisted disability, it will be rated under 
a disease or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The appellant's left shoulder disability is currently 
evaluated analogous to impairment of the clavicle or 
scapular, under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5203, 
and he is receiving the highest possible evaluation under 
that code section.  Diagnostic Code 5203 provides for a 20 
percent rating for nonunion of the clavicle or scapular with 
loose movement that is the highest evaluation provided under 
this rating code.  It is also noted that the record indicates 
that the appellant is right-handed and that his service-
connected disability involves his left shoulder.  
Accordingly, his disability will be evaluated under the 
criteria for "minor" upper extremity, in this case the left 
shoulder and arm.

The appellant's left shoulder disability may also be 
evaluated under Diagnostic Code 5201, for limitation of 
motion of the arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  
To warrant a 30 percent evaluation for a disability on the 
basis of limitation of motion of the minor (left) arm, motion 
must be limited to 25 degrees from the side.  Id. 

Upon review of the most recent medical records associated 
with the claims file, 
the Board notes that the January 1996 VA examination revealed 
that the appellant had external rotation to 20 degrees.  The 
February 1999 VA examination revealed that the appellant had 
left shoulder active forward elevation to 80 degrees and 
active abduction to 80 degrees, passive forward elevation and 
abduction to 150 degrees with "a very painful arc" past 80 
degrees, external rotation to 10 degrees and internal 
rotation to 90 degrees.  The 1999 VA examiner described 
appellant's loss of external rotation of the shoulder as 
"severe".  The Board concludes that a rating of 30 percent 
is warranted for a left shoulder disability.  Specifically, 
the appellant has complaints of chronic pain and stiffness, 
pain with overhead activities and difficulty lifting objects 
and the most recent VA examination report demonstrated 
sufficient evidence of functional limitation of motion of the 
left shoulder to warrant an increased evaluation.  Moreover, 
the Board has considered the criteria of DeLuca v. Brown, 8 
Vet. App. 202 (1995) and the provisions of 38 C.F.R. §§ 4.40, 
4.45, and finds that the demonstrated complaints are 
sufficient to warrant an increased rating.  Accordingly, 
based on symptoms of pain, stiffness, tenderness and 
functional impairment, when taken together with limitation of 
motion, the appellant's symptomatology more nearly 
approximates a 30 percent evaluation under Diagnostic Code 
5201.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5201.

The Board further finds, based on the evidence of record, 
that the objective findings of the appellant's left (minor) 
shoulder disability, do not warrant more than a 30 percent 
evaluation under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that he has ankylosis of 
the scapulohumeral articulation or impairment of the humerus 
to warrant a higher rating under Diagnostic Codes 5200 or 
5202.  Further, a rating greater than 30 percent is 
unavailable under Diagnostic Code 5201 and 5203, regardless 
of the severity of the left (minor) shoulder disability.  
Therefore, the Board can find no basis under Diagnostic Codes 
5200, 5201, 5202 or 5203 to grant a higher than 30 percent 
evaluation based upon ankylosis, limitation of motion or 
impairment of the humerus or impairment of the clavicle or 
scapular.  The Board also observes that left shoulder 
instability and subluxation were not evident at the time of 
the most recent VA examination in February 1999.

A higher rating by analogy to the schedular criteria for 
diseases of the peripheral nerves, 38 C.F.R. § 4.124a (1998), 
is also not warranted.  While persistent left upper extremity 
ulnar neuropathy was found on the most recent VA examination, 
the examiner said it was unclear if it was related to the 
appellant's shoulder history.  Moreover, in an unappealed 
April 1993 decision, the RO denied service connection for 
loss of use of left-hand fingers, as not incurred in service 
or due to his service-connected left shoulder disability.  
Additionally, there is no evidence of any "additional 
disability" associated with some recent x-ray findings 
showing "mild AC joint arthrosis and mild subacromial spur" 
that would require consideration of a separate rating 
pursuant to Diagnostic Code 5003.  Thus, the 30 evaluation 
currently awarded for the left shoulder under Diagnostic Code 
5201 appears correct, as a rating under this code would 
account for the recently documented deficits of range of 
motion on external rotation.  The Board believes that to 
provide a separate evaluation for the appellant's arthritis 
would violate the anti-pyramiding provisions of 38 C.F.R. 
§ 4.14 (1998).  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).
 
Further, the appellant's disability does not warrant a 
separate evaluation for his scar over the anterior aspect of 
his left shoulder.  See Esteban v. Brown, 6 Vet. App. at 261 
(conditions are to be rated separately under 38 C.F.R. § 4.25 
(1998), unless they constituted the "same disability" or 
the "same manifestation" under § 4.14).  Scars, other than 
disfiguring head, neck or facial scars, or residuals of 2nd 
or 3rd degree burns, are rated based on healing, 
symptomatology or on impairment of function of the part 
affected.  A 10 percent rating is warranted for a scar that 
is poorly nourished with repeated ulceration, or that is 
tender and painful on objective demonstration.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803-7805 (1998).  However, 
throughout the entire record, the appellant's left shoulder 
scar has been described as nontender and without hypertrophy, 
resulting in no functional limitations to warrant a separate 
evaluation

Accordingly, in view of the above, and resolving the benefit 
of the doubt in the appellant's favor, the Board concludes 
that a 30 percent rating, but no more, is warranted for the 
appellant's service-connected left shoulder disability.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5201.


ORDER

An increased evaluation of 30 percent, but no more, for 
chronic subluxation of the let shoulder, post-operative, is 
granted, subject to the law and regulations governing the 
award of monetary benefits.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

